                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                      CIVIL CASE NO. 5:19-cv-00138-MR


BRIAN A. REAVIS,                )
                                )
              Plaintiff,        )
                                )                           MEMORANDUM OF
vs.                             )                           DECISION AND ORDER
                                )
PAUL S. STEVENS,                )
                                )
              Defendant.        )
_______________________________ )

          THIS MATTER comes before the Court on Defendant’s Motion to

Dismiss [Doc. 25] and on the Plaintiff’s pro se Letter that was docketed as a

Motion to Dismiss [Doc. 31].

I.        BACKGROUND

          The Plaintiff, proceeding pro se, filed this action pursuant to 42 U.S.C.

§ 1983 addressing incidents that allegedly occurred while he was

incarcerated at the Alexander Correctional Institution.1                    [Doc. 1].         The

Complaint passed initial review against Defendant Paul S. Stevens,2 a case




1    The Plaintiff is currently incarcerated at the Mountain View Correctional Institution.

2    “Mr. Stevne” in the Complaint.
manager at Alexander C.I., for interfering with the Plaintiff’s right to send and

receive mail. [Doc. 10].

      The Defendant has now filed a Motion to Dismiss. [Doc. 25]. The

Court notified the Plaintiff of the opportunity to respond to Defendants’ Motion

and cautioned him that the failure to do so may result in the Defendants being

granted the relief that they seek by way of the Motion to Dismiss. [Doc. 29].

The Plaintiff filed a Response opposing the Defendant’s Motion to Dismiss.

[Doc. 30]. However, the Plaintiff subsequently filed two letters stating that

he would like to “dismiss this case” because the same issue is being

addressed in another case in Raleigh. [Doc. 31; see also Doc. 32] (Letter

from the Plaintiff stating “Please please dismiss that case on Mr. Stevne.”).

This matter is ripe for adjudication.

II.   DISCUSSION

      The Prison Litigation Reform Act (“PLRA”) requires a prisoner to

exhaust his administrative remedies before filing a § 1983 action. 42 U.S.C.

§ 1997e(a). The PLRA provides, in pertinent part, that “[n]o action shall be

brought with respect to prison conditions under section 1983 of this title, or

any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are

exhausted.” Id. PLRA’s exhaustion requirement applies to all inmate suits


                                        2
about prison life. Porter v. Nussle, 534 U.S. 516, 532 (2002). There is “no

question that exhaustion is mandatory under PLRA and that unexhausted

claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007)

(citing Porter, 534 U.S. at 524). The PLRA requires “proper” exhaustion,

which means “using all steps that the agency holds out, and doing so

properly (so that the agency addresses the issues on the merits).” Woodford

v. Ngo, 548 U.S. 81, 90 (2006) (quoting Pozo v. McCaughtry, 286 F.3d 1022,

1024 (7th Cir. 2002)). The exhaustion of administrative remedies must occur

before a civil action is commenced. Porter, 534 U.S. at 516. A prisoner may

not exhaust his administrative remedies during the pendency of a § 1983

action. Germain v. Shearin, 653 F. App’x 231, 234 (4th Cir. 2016); French v.

Warden, 442 F. App’x 845, 846 (4th Cir. 2011).

     NCDPS has established a three-step procedure governing submission

and review of inmate grievances, which it refers to as the Administrative

Remedies Procedure (“ARP”).        N.C. Gen. Stat. § 148-11A; Moore v.

Bennette, 517 F.3d 717, 721 (4th Cir. 2008); see Fed. R. Civ. P. 201

(addressing judicial notice).   Under the ARP, an inmate must submit a

grievance at step one and then may appeal an unfavorable decision from

step one at steps two and three. Id. A decision at step three of the ARP

exhausts the prisoner’s remedies under the PLRA.


                                     3
      In the Complaint, the Plaintiff alleges that he filed a grievance

concerning his claim for § 1983 relief. [Doc. 1 at 9]. The Defendant has now

filed the nine grievances that the Plaintiff fully exhausted between the dates

when the mail interference allegedly began, and the date the Complaint was

filed in this case.3 [Doc. 26-1]. The exhausted grievances do not address

any alleged interference with the Plaintiff’s mail.

      In his Response, the Plaintiff reiterates his allegations that the

Defendant interfered with his mail, makes a variety of other allegations, and

argues that he is not lying about Defendant Stevens’ actions. [Doc. 30]. With

regards to exhaustion, the Plaintiff states that he “put a grievances [sic] in on

Mr. Stevne….” [Doc. 30 at 4]. The Plaintiff does not dispute the authenticity

of the grievance documents, nor has he demonstrated that the ARP was

unavailable.

      The Plaintiff failed to properly exhaust the available administrative

remedies, and therefore, the Defendant’s Motion to Dismiss is granted and

this case will be closed.


3 In ruling on a motion to dismiss, a district court may consider documents attached to the
complaint or the motion to dismiss without converting the motion to dismiss into a motion
for summary judgment “so long as [the documents] are integral to the complaint and
authentic.” Philips v. Pitt County Mem. Hosp., 572 F.3d176, 180 (4th Cir. 2009). Counsel
for the Defendant certifies that the grievance documents in support of the Motion to
Dismiss are accurate copies of the original documents and records that are kept by
NCDPS in the regular course of business. [Doc. 26-1 at 1-4].


                                            4
       The Plaintiff’s Letters, to the extent that they seek to voluntarily dismiss

this action, are denied as moot because the Plaintiff’s failure to exhaust his

administrative remedies warrants dismissal of this action without prejudice.

III.   CONCLUSION

       For the reasons stated herein, the Court will grant Defendant’s Motion

to Dismiss, deny the Plaintiff’s Motion to Dismiss as moot, and this case will

be closed.

                                         ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Motion to Dismiss

[Doc. 25] is GRANTED, and this action is hereby DISMISSED WITHOUT

PREJUDICE.

       IT IS FURTHER ORDERED that the Plaintiff’s Letters [Docs. 31, 32]

are construed as motions seeking voluntary dismissal and are DENIED AS

MOOT.

       The Clerk is respectfully instructed to close this case.

       IT IS SO ORDERED.
                                   Signed: May 24, 2021




                                          5
